DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harding et al (US 2008/0161763).
Regarding claim 1, Harding discloses an antimicrobial cap device 20 comprising: an opening having a diameter sufficient to receive a connector 26 (fig 1); an inner surface defining a volume sufficient to receive the connector (¶30); and a quantity of antimicrobial material 34 applied to the inner surface (¶35, fig 3), wherein the quantity of antimicrobial material is dissolved into a residual fluid from the connector to provide an antimicrobial solution within the volume (¶36 and ¶37) 
While Harding substantially discloses the invention as claimed, it does not explicitly disclose the antimicrobial solution having a concentration from approximately 0.005% w/w to approximately 25% w/w.  

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to determine an appropriate concentration for the antimicrobial solution, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). In the instant application, both inventions use the antimicrobial solution as the means to render the caps antiseptic and thus discovering the optimum or workable range over which an antiseptic is efficacious is obvious and part of routine experimentation.
Regarding claim 2, wherein the residual fluid is selected from the group consisting of blood, a medicament, water, and saline (¶37).  
Regarding claim 4, wherein the antimicrobial material is applied to the inner surface as a non-bonded, dry coating (¶35, ¶44).  
Regarding claim 5, wherein the antimicrobial material is applied to the inner surface by dipping, spraying or brushing (¶48).  
Regarding claim 6, wherein the antimicrobial material is selected from a group consisting of chlorhexidine diacetate, chlorhexidine gluconate, alexidine, silver sulfadiazine, silver acetate, silver citrate hydrate, cetrimide, cetyl pyridium chloride, benzalkonium chloride, o-phthalaldehyde, and silver element (table 2, which starts below ¶34).  
Regarding claim 7, wherein the antimicrobial cap is disposable (everything is disposable, in the instant case on may throw the cap away after use).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harding et al (US 2008/0161763) in view of Lee et al (US 5,030,665).
Regarding claim 3, while Harding substantially discloses the invention as claimed, it does not disclose a UV cured coating applied to the inner surface, the antimicrobial material being uniformly dispersed within the UV cured coating and capable of being eluted from the UV cured coating when the UV cured coating is contacted by the residual fluid. Harding does teach using a heat cured coating (¶44) and the antimicrobial material being dispersed in the heat cured coating (¶52) and the antimicrobial being eluted when the heat cured coating is contacted by residual fluid (¶36, ¶37). Lee teaches an antimicrobial eluting layer comprising a UV cured coating applied to a surface, the antimicrobial material being uniformly dispersed within the UV cured coating and capable of being eluted from the UV cured coating when the UV cured coating is contacted by a residual fluid (Col.4 ll 45-53 and Col.5 ll 5-10). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harding et al (US 2008/0161763) in view of Bryant (US 5,078,703).
Regarding claim 8, wherein the antimicrobial cap comprises and exterior (fig 1). While Harding substantially discloses the invention as claimed, it does not disclose a clip coupled to the exterior and having a surface for receiving at least one of an IV line, and an IV pole to maintain a desired position of the antimicrobial cap. Bryant teaches a cap 20 comprising an opening 36 for receiving a connector, which has a clip 60/62 coupled to the exterior and having a surface for receiving an IV line 22 to maintain a desired position of the cap relative to the IV line. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Harding with a clip coupled to the exterior and having a surface for receiving at least one of an IV line, and an IV pole to maintain a desired position of the antimicrobial cap as taught by Bryant to assist in retaining the relative position of the cap to the line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783